Case 2:20-mj-00040 Document 1 Filed 03/19/20 Page 1 of 1

AO 91 (Rev. [1/11) Criminal Complaint

RagelD# 1

 

 

a FILED

‘MAR 1 9 2020

 

UNITED STATES DISTRICT COURT

for the

 

Southern District of West Virginia

United States of America
Vv.

Michael Nelson

eee es ee ee

 

Defendant(s)

Case No.
2:20-mj-00040

RORY L, PERRY Il, CLERK
US. District Court

Southem District of West Virginla

CRIMINAL COMPLAINT BY RELIABLE ELECTRONIC SOURCE

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of March 18, 2020 in the county of _ __Kanawha __ in the
____ Southern __Districtof = West Virginia._, the defendant(s) violated:

Cade Section Offense Description
21 U,8.C. § 841(a)(1) Possession with Intent to Distribute Methamphetamine, a Schedule I!

controlled substance

This criminal complaint is based on these facts:

On March 18, 2020, officers with MDENT executed a search warrant at 807 North Hills Drive, Charleston, Kanawha
County, West Virginia and located approximately 48.85 pounds of suspected methamphetamine in a crawspace.
Michael Nelson, one of the residents, took ownership of the suspected methamphetamine. The suspected
methamphetamine field tested postive. | know 48.85 pounds of methamphetamine to be consistent with distribution.

O Continued on the attached sheet.

Sworn telephonically (reliable electronic means) by
me.

Date: __03/19/2020

City and state: Charleston, West Virginia

 

 

 

J.J. Garbin, Detective MDENT

 

Printed name and title

 

= ; __Dwane L. Tinsley, United States Magistrate Judge.

 

Printed name and title

 

 
